            Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

Ronald D. Coleman
Joel G. MacMull
MANDELBAUM SALSBURG PC
1270 Avenue of the Americas
Suite 1808
New York, NY 10020
212-776-1834


 SPRAY MORET, LLC,
                                                             CIVIL ACTION NO.
            Sprayground,

                     - vs.-
                                                                COMPLAINT
 HUDSON OUTERWEAR INC., MAXIMA
 APPAREL CORP., MAXIMA
 ECOMMERCE HOLDINGS LLC, and
 MAXIMA GLOBAL HOLDINGS LLC,

            Defendants.



       Spray Moret, LLC (“Sprayground”), by its attorneys Mandelbaum Salsburg, P.C., as and for

their Complaint against Defendants Hudson Outerwear Inc., Maxima Apparel Corp., Maxima E-

Commerce Holdings LLC and Maxima Global Holdings LLC (collectively “Defendants”)

complains and allege as follows:

                                   NATURE OF THE ACTION

      1.      Sprayground is a global innovator in fashion backpacks and accessories. The

creation of artist and visionary David Ben David, Sprayground has successfully developed its

product line into luggage and duffels, outerwear, cold weather accessories, fashion keychains and

Apple® device accessories and launched the patented Wing backpack. By 2018, international




                                               1
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 2 of 22



distribution of Sprayground merchandise had expanded to 30 countries and the brand is visible in

the U.S., Asia, Europe, and South America.

      2.       As a global brand involved in joint merchandising ventures with some of world’s

greatest brands in fashion, entertainment and consumer goods, Sprayground can boast rightfully

of phenomenally high brand awareness, unusually dedicated fans, repeat customers, and a line of

high-quality products that already include numerous collectible items.

      3.       Sprayground’s explosive growth result from its creative team’s constant push at the

envelope of creativity through original and proprietary designs, themes and trade dress that capture

and retain consumers’ excitement and imagination. These trademarks, trade dress and designs are

protected in the form of common law trademarks, registered trademarks and copyrights

(collectively the “Sprayground Designs”), as detailed below.

      4.       Sprayground leverages the modern marketplace’s increasingly short modern

product, design and seasonal sales cycles in a manner that allows it to build on previous successes

and to reinforce its recognizable stylistic themes and trade dress. To do this, Sprayground

reiterates, varies and echoes its own themes and designs to constantly delight and excite its growing

fan base, recapture and maintain consumer attention, and strengthen the public’s association with

the Sprayground Designs and Sprayground as a brand.

      5.       For these reasons, Sprayground protects and enforces the proprietary Sprayground

Designs and Sprayground’s diligence regarding such enforcement is of critical importance.

       6.      Defendants, on the other hand, are what are known in the fashion industry as

“knock-off artists.” They produce merchandise of inferior quality that sells at a premium by virtue

of a parasitic business model that trades off of the goodwill and prestige of famous brands and

original designers such as the Sprayground. Defendants have been sued in this District alone three



                                                 2
                Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 3 of 22



times in the last three years for practices nearly identical to those described in this Complaint by

owners and creators of fashion designs and brands that have been victimized by Defendants’

infringement and misappropriation of their proprietary designs, intellectual property and brand

equity.

          7.     Defendants’ “knockoff” business model leaves the expensive and risky processes

of brand-building and design development to companies such as Sprayground, waiting until the

best and most sought-after designs are established successes with consumers. Defendants then

reproduce Sprayground’s stylizations and proprietary designs in identical or confusingly similar

fashion on cheap apparel sold via the Internet and in stores (“the Infringing Designs”).

          8.     Defendants’ conduct causes consumer confusion, weakens the brand identity of the

Sprayground designs and constitutes infringement of Sprayground’s intellectual property rights.

Accordingly, Sprayground brings this action for trademark infringement, unfair competition and

false designation of origin and wrongful misappropriation arising out of Defendants’ willful and

bad faith conduct.

                           PARTIES, JURISDICTION AND VENUE

          9.     Plaintiff Spray Moret, LLC is a New York limited liability company having a

primary place of business at 1411 Broadway, New York, New York and primarily doing business

as “Sprayground.”

          10.    Sprayground is the record owner of the registered Sprayground trademarks at issue

in this action and the original Sprayground works protected under and registered as copyrights,

identified more specifically below.

          11.    Defendant Hudson Outerwear Inc. (“Hudson”) is a New York corporation

organized and existing under the laws of the State of New York, with its registered office at 75



                                                 3
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 4 of 22



Cliff Street, Hastings on Hudson, New York 10706, and its principal place of business at 463

Seventh Avenue, Suite 802, New York, New York. Hudson is a corporate affiliate of defendant

Maxima Apparel Corp.

       12.     Defendant Maxima Apparel Corp. (“Maxima”) is a New York corporation

organized and existing under the laws of the State of New York, with its principal place of business

at 273 Merrick Road, Lynbrook, New York and an office at 463 Seventh Avenue, Suite 601, New

York, New York.

       13.     Defendant Maxima E-Commerce Holdings LLC (“MECH”) is a limited liability

company organized and existing under the laws of the State of New York, with its registered office

at 712 Stewart Avenue, Garden City, New York. MECH is a corporate affiliate of Maxima.

       14.     Defendant Maxima Global Holdings LLC (“MGH”) is a limited liability company

organized and existing under the laws of the State of Delaware, with its registered office at 1111B

South Governors Avenue, Dover, Delaware 19904, and its principal place of business at 712

Stewart Avenue, Garden City, New York. MGH is a corporate affiliate of Maxima.

       15.     On information and belief, Defendants Hudson, Maxima, MECH and MGH share

common management and control.

                                JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction over the federal claims alleged herein

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1332, and 1338. As to Sprayground’s state

and common law claims, this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1338(b)

and supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       17.     This Court has personal jurisdiction over Defendants because Defendants are either

located or domiciled in this judicial district, or have otherwise purposefully availed themselves of



                                                 4
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 5 of 22



the privilege of doing business in this judicial district. Defendants have committed tortious acts

within this judicial district, have offered for sale, sold, distributed, imported, or shipped products

(including infringing apparel) through their nationally-accessible website, and otherwise, within

this judicial district. Defendants solicit and transact substantial business in the State of New York,

including in this judicial district. Accordingly, Defendants have otherwise made or established

contacts with this judicial district sufficient to permit the exercise of personal jurisdiction by this

Court over Defendants. Defendants are additionally subject to personal jurisdiction under New

York Civil Practice Law and Rule § 302.

       18.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, in that a

substantial part of the events and injury giving rise to Sprayground’s claims have occurred, and

are occurring, within this judicial district, and because Defendants are subject to personal

jurisdiction within this judicial district, and 28 U.S.C. § 1400 because Defendants or their agents

may be found in this district.

       19.     This Court has jurisdiction to enter injunctive relief pursuant to 15 U.S.C. § 1116

and Fed. R. Civ. P. 65.

                                   FACTUAL ALLEGATIONS

The Sprayground Designs

       22.     Sprayground has spent significant resources and money promoting, marketing, and

advertising backpacks, accessories and other merchandise bearing the Sprayground Designs.

       23.     Sprayground apparel is offered for sale in numerous retail stores in every state in

the United States as well as on-line retail channels, and Sprayground has had robust licensing

programs and partnerships with third parties to sell Sprayground branded apparel.

       28.        Sprayground advertises and promotes Sprayground apparel extensively through

websites, magazines, and social media platforms such as Instagram, Twitter, and Facebook, among

                                                  5
                  Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 6 of 22



other   platforms,      and   Sprayground     apparel   is   featured   in   on-line   advertising   on

www.Sprayground.com and via the websites of its retail partners.

        29.          Sprayground regularly receives media coverage in mainstream publications,

including the following recent articles:

              •    Women’s Wear Daily: “Sprayground’s David Ben-David on How to Build a

                   Backpack Brand” (July 31, 2018)

              •    Daily Mail (UK): “A very different kind of capsule! Second man on the moon Buzz

                   Aldrin, 87, debuts a funky Mars-themed FASHION collection” (December 4, 2017)

              •    Forbes: “How Sprayground's Newly Developed Smart Pack Is Changing Everyday

                   Travel” (April 27, 2017)

              •    Bloomberg – The Business of Fashion: “How Backpacks With Attitude Hooked

                   Beyoncé, Kevin Durant, and Your Kid” (September 9, 2016)

        30.          Sprayground is also involved in a wide variety of co-branding and licensing

ventures and collaborations with famous brands and media enterprises such as Viacom, Marvel,

Capcom, New Balance and Cartoon Network in addition to well-known entertainers and

professional athletes such as Spike Lee, Chris Brown, Ron English, Iman Shumpert, Muhammad

Ali, Antonio Brown, The Game, Christina Milian, Young Thug, OBJ and Jarvis Landry.

        31.          Due to the extensive use and promotion of the Sprayground Designs,

Sprayground has developed substantial goodwill in the Sprayground Designs, and the Sprayground

Designs are associated exclusively with the Sprayground brand.

        32.          In addition to the common law trademark rights Sprayground has developed

through use of the Sprayground Designs, Sprayground owns numerous trademark registrations for

the Sprayground Designs in the United States and worldwide. Federal registrations of the



                                                   6
            Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 7 of 22



Sprayground Designs include United States Trademark Registration Nos. 4,781,961and 5,536,183

for its famous “Sharkmouth” design and trademark, shown in Figure 1 below, in International

Classes 018 (leather goods) and 25 (clothing) respectively, a true copy of which registrations are

attached hereto as Exhibits 1 and 2 (the “Sprayground Sharkmouth Mark”).




                                              Figure 1

      24.      Sprayground owns the Sprayground Designs, the Sprayground Sharkmouth Mark

and all the goodwill associated therewith in the United States.

      25.      Defendants’ use of the Infringing Designs is a deliberate effort to trade on

Sprayground’s fame and goodwill and to damage the valuable trademark rights embodied in the

Sprayground Designs, which Sprayground and its predecessors in interest have spent years

developing and protecting.

      26.      Defendants’ infringing apparel is likely to confuse the public.

      27.      In or about late 2016, Sprayground learned that Defendants were the source of

expensive knockoff apparel that incorporates the Infringing Designs on apparel.

      28.      Defendants’ infringement is a bold and blatant attempt to create confusion and

generate profit by using the Infringing Designs to mislead consumers into believing that there is

an association between their infringing apparel and authentic Sprayground apparel. After

                                                 7
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 8 of 22



examining the Sprayground product line, they mimicked authentic Sprayground apparel, merely

substituting the confusingly similar Infringing Designs for the Sprayground Designs and created

the lookalike apparel shown below:

      29.      After Sprayground learned about Defendants’ infringement, it gave Defendants

notice of their strenuous objections and multiple opportunities to stop their unauthorized use of the

Infringing Designs.

       33.       Beginning in 2017, Sprayground first demanded all unauthorized use of the

Sprayground Designs should cease immediately, including the sale of apparel bearing the

Infringing Designs or any other trademarks or copyrighted designs owned by Sprayground.

       34.       Despite such demand, Defendants have refused to cease their infringing conduct.

       35.       Defendants have demonstrated and acted with utter and total disregard for

Sprayground’s trademark rights in the Sprayground Designs and have profited from the association

created between their infringing apparel and authentic Sprayground merchandise.

       36.       Defendants are using the Infringing Designs on apparel sold in the same or

overlapping channels of commerce as the backpacks and accessories offered by Sprayground in

an attempt to trade on Sprayground’s strong consumer recognition and goodwill.

       37.       There can be no doubt Defendants had knowledge of, and were very familiar

with, the Sprayground Designs when they began designing, manufacturing, distributing,

marketing, promoting, offering for sale, and selling the infringing apparel, and Defendants

certainly had knowledge of the Sprayground Designs when Defendants continued to design,

manufacture, distribute, market, promote, offer for sale, and sell infringing apparel after

Sprayground voiced its objections.




                                                 8
Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 9 of 22



                            38. Communications between the two sides’

                     regarding Defendants’ infringing conduct continued

                     through counsel through 2018, until, in October of 2018,

                     Sprayground became aware of the infringement by

                     Defendants shown below in Figure 2, which is a frank

                     “knockoff” of a Sprayground’s original and proprietary

                     “Sharks in Paris” design, shown as Figure 2 at left.

   Figure 2




                                 Figure 3




                             9
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 10 of 22



       39.       Besides bearing the Sprayground Sharkmouth Mark, the Sharks in Paris design

is trade dress that is proprietary to Sprayground, having come through use to be uniquely associated

with Sprayground and having thereby acquired distinctiveness.

       40.       Hudson’s infringement of the Sharks in Paris design and trade dress is merely

exemplary of the infringement by Hudson of the Sprayground Design.

       41.       Defendants intentionally adopted and used a confusingly similar imitation of the

Sprayground Designs knowing that the Infringing Designs would mislead and deceive consumers

into believing that Defendants’ infringing apparel was produced, authorized, or licensed by

Sprayground, that the infringing apparel originated from Sprayground, or that Defendants’ apparel

shares the same quality or design as Sprayground’s products.

       42.       Sprayground has not authorized or approved Defendants’ products or the

Infringing Designs. Defendants are not associated, affiliated, or connected with Sprayground in

any way, nor are Defendants’ products licensed, authorized, sponsored, endorsed, or approved by

Sprayground in any way.

       43.       Sprayground had used the Sprayground Designs extensively and continuously

long before Defendants began: (i) using the Infringing Designs on apparel or (ii) designing,

manufacturing, distributing, marketing, promoting, offering for sale, and selling infringing apparel

bearing the Infringing Designs.

       44.       Defendants began selling the apparel bearing the Infringing Designs well after

Sprayground had established protectable rights in the Sprayground Designs and well after the

public had come to recognize the Sprayground Designs as marks identifying Sprayground’s goods.




                                                10
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 11 of 22



       45.        The likelihood of confusion, mistake, and deception engendered by Defendants’

infringement of the Sprayground Designs is causing irreparable harm to the goodwill symbolized

by the Sprayground Designs and the reputation for the quality that they embody.

       46.        Defendants’ activities are likely to cause confusion before, during, and after the

time of purchase because people viewing Defendants’ infringing apparel at the point of sale, or on

a wearer, are likely to mistakenly attribute it to Sprayground.

       47.        By causing a likelihood of confusion, mistake, and deception, Defendants are

competing unfairly with Sprayground and inflicting irreparable harm on the goodwill symbolized

by the Sprayground Designs and the reputation for quality that they embody.

       48.        Defendants knowingly, wantonly, willfully, intentionally, maliciously and in bad

faith adopted and used a confusingly similar imitation of the Sprayground Designs.

                                               COUNT I.
                       Infringement of Federally Registered Trademarks
                                       15 U.S.C. § 1114

       49.        Sprayground repeats and re-allege the allegations of the foregoing Paragraphs of

this Complaint as if fully set forth herein.

       50.        Defendants’ unauthorized use in commerce of the registered Sprayground

Sharkmouth Marks, or colorable imitations thereof, for apparel is likely to cause confusion or

mistake, or to deceive purchasers and customers as to the source, origin, or sponsorship of

Defendants’ products.

       51.        The trade and consuming public are likely to believe that said products of

Defendants are manufactured, produced, distributed, endorsed, sponsored, approved, or licensed

by Sprayground, or are from the same source as apparel bearing the registered Sprayground




                                                  11
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 12 of 22



Sharkmouth Marks, or that there is some connection and association between the makers of

Sprayground products, on the one hand, and Defendants, on the other, when such is not the case.

       52.         By Defendants’ unauthorized commercial use of the registered Sprayground

Designs or colorable imitations thereof in connection with apparel that is either identical to or

closely related to the apparel for which Sprayground owns valid federal registrations for the

registered Sprayground Sharkmouth Mark,

       53.         Defendants have infringed, and are infringing, the registered Sprayground

Sharkmouth Mark in violation of § 32 of the Lanham Act, 15 U.S.C. § 1114.

       54.         Defendants’ acts of trademark infringement, as alleged herein, have injured

Sprayground in that Sprayground has suffered damage to their reputation and customer goodwill

as a direct and proximate result of Defendants’ illegal conduct. In addition, Defendants have been

unjustly enriched by reason of their trademark infringement in that they have achieved sales and

profits, and the opportunity to earn future sales and profits, as a direct and proximate result of their

illegal conduct.

       55.         Defendants’ actions demonstrate a willful intent to trade on the goodwill

associated with Sprayground’s federally registered Sprayground Sharkmouth Marks, causing

Sprayground irreparable injury.

       56.         As a direct and proximate result of Defendants’ unlawful conduct, as herein

alleged, Sprayground has suffered, and will continue to suffer unless and until such activity is

enjoined by this Court, irreparable damage and inherently unquantifiable injury and harm to their

business, reputation, and customer goodwill, for which Sprayground has no adequate remedy at

law.




                                                  12
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 13 of 22



       57.        Moreover, Defendants’ conduct will cause Sprayground to lose sales to which it

otherwise would be entitled, unless and until such activity is enjoined by this Court.

       58.        Defendants’ conduct is causing, and is likely to continue to cause, substantial

injury to the public and to Sprayground, and Sprayground is entitled to injunctive relief and to

recover its actual damages or an award of Defendants’ profits, costs, and reasonable attorneys’

fees under 15 U.S.C. §§ 1116 and 1117.

       59.        Due to Defendants’ intentional, willful and deliberate activities, any such

damages or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).

                                               COUNT II.
                 Federal Unfair Competition and False Designation of Origin
                                         15 U.S.C. § 1125(a)
       60.        Sprayground repeats and re-allege the allegations of the foregoing Paragraphs of

this Complaint as if fully set forth herein.

       61.        Defendants’ unauthorized use of colorable imitations of the Sprayground

Designs and its use the Sprayground Sharks in Paris trade dress on apparel that so closely

resembles Sprayground’s merchandise is likely to cause confusion, to cause mistake, and to

deceive the public as to the origin, source, sponsorship, approval, or affiliation of Defendants’

products.

       62.        Such conduct therefore constitutes a false designation of origin, a false

description, and false representation of fact, all in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125.

       63.        Defendants’ actions demonstrate a gross, wanton, and willful intent to trade on

the goodwill associated with the Sprayground Designs and Sprayground Shrkmouth Marks,

causing Sprayground irreparable injury.



                                                  13
              Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 14 of 22



        64.       As a direct and proximate result of Defendants’ unlawful conduct, as herein

alleged, Sprayground has suffered, and will continue to suffer unless and until such activity is

enjoined by this Court, irreparable damage and inherently unquantifiable injury and harm to their

business, reputation, and customer goodwill, for which Sprayground has no adequate remedy at

law. Moreover, Defendants’ conduct will cause Sprayground to lose sales to which it otherwise

would be entitled, unless and until such activity is enjoined by this Court.

        65.       Defendants’ conduct is causing, and is likely to continue to cause, injury to the

public and to Sprayground, and Sprayground is entitled to injunctive relief and to recover

Sprayground’s actual damages or an award of Defendants’ profits, costs, and reasonable attorneys’

fees under 15 U.S.C. §§ 1116 and 1117.

        66.       Due to Defendants’ intentional, willful and deliberate activities, any such

damages or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).

                                               COUNT III.
           Trademark Infringement and Unfair Competition under Common Law

        67.       Sprayground repeats and re-allege the allegations of the foregoing Paragraphs of

this Complaint as if fully set forth herein.

        68.       Sprayground owns all rights, title to, and interest in the Sprayground Designs,

including the Sharks in Paris trade dress, and all common law rights in such trade dress and

trademarks including all variations of its Sharkmouth mark and design.

        69.       By imitating the Sprayground Designs and marks in bad faith to sell their own

products, Defendants have infringed and are infringing them and have made, and are making,

false representations that Defendants’ products originate from, or are offered, sponsored,

authorized, licensed by, or otherwise somehow connected with Sprayground, when such is not the

case.

                                                   14
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 15 of 22



       70.       As a result of Defendants’ conduct, the public is likely to believe that Defendants’

products have been manufactured or approved by Sprayground or that Defendants’ products share

the same quality or design as Sprayground’s products.

       71.       Defendants’ conduct, as alleged herein, constitutes trademark infringement and

unfair competition, in violation of the common law of the State of New York and other states

where Defendants offer their infringing apparel.

       72.       Defendants’ conduct is likely to continue to cause confusion, mistake, and

deception among consumers, the public, and the trade as to whether Defendants’ products originate

from, or are affiliated with, sponsored by, or endorsed by Sprayground.

       73.       As a direct and proximate result of Defendants’ unlawful conduct, as herein

alleged, Sprayground has suffered, and will continue to suffer unless and until such activity is

enjoined by this Court, irreparable damage and inherently unquantifiable injury and harm to their

business, reputation, and customer goodwill.

       74.       Moreover, Defendants’ conduct will cause Sprayground to lose sales to which it

otherwise would be entitled, unless and until such activity is enjoined by this Court.

       75.       Defendants’ willful and deliberate conduct is causing, and is likely to continue

to cause, injury to the public and to Sprayground, and Sprayground is entitled to injunctive relief

and to recover Sprayground’s actual damages or an award of Defendants’ profits, costs, and

reasonable attorneys’ fees.

       76.       Due to Defendants’ intentional and willful use of their Infringing Designs which

are confusingly similar to the Sprayground Designs and marks, and the need to deter Defendants

from similar conduct, Sprayground is also entitled to punitive damages.




                                                15
             Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 16 of 22



                                               COUNT IV.
                       Wrongful Misappropriation under Common Law

       77.        Sprayground repeats and re-allege the allegations of the foregoing Paragraphs of

this Complaint as if fully set forth herein.

       78.        Defendants’ conduct, as alleged above, constitutes a wrongful misappropriation

of the labors, skills, expenditures, or good will of Sprayground or its predecessors in interest.

       79.        Defendants’ committed the acts alleged above in bad faith.

       80.        Defendants’ conduct, as alleged herein, constitutes unfair competition through

wrongful misappropriation, in violation of the common law of the State of New York and other

states where Defendants offer their infringing apparel.

       81.        As a direct and proximate result of Defendants’ unlawful conduct, as herein

alleged, Sprayground has suffered, and will continue to suffer unless and until such activity is

enjoined by this Court, irreparable damage and inherently unquantifiable injury and harm to their

business, reputation, and customer goodwill. Moreover, Defendants’ conduct will cause

Sprayground to lose sales to which it otherwise would be entitled, unless and until such activity is

enjoined by this Court.

       82.        Defendants’ willful and deliberate conduct is causing, and is likely to continue

to cause, injury to the public and to Sprayground, and Sprayground is entitled to injunctive relief

and to recover Sprayground’s actual damages or an award of Defendants’ profits, costs, and

reasonable attorneys’ fees.

       83.        Due to Defendants’ intentional and willful use of their Infringing Designs and

marks which are confusingly similar to the Sprayground Designs and marks and the need to deter

Defendants from similar conduct, Sprayground is also entitled to punitive damages.




                                                  16
          Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 17 of 22



                                   PRAYER FOR RELIEF

WHEREFORE, Sprayground pray the Court as follows:

   1. That an injunction be issued enjoining Defendants, and any employees, agents, servants,

      officers, representatives, directors, attorneys, successors, affiliates, assigns, and entities

      owned or controlled by Defendants, and all those in active concert and participation with

      Defendants, and each of them who receives notice directly or otherwise of such injunction

      from:

          i)           importing, exporting, manufacturing, producing, distributing, circulating,

          selling, offering for sale, advertising, promoting or displaying any products bearing the

          Infringing Designs or other colorable imitations of the Sprayground Designs and

          marks, and any other products bearing marks, designs or Designs that tend to deceive,

          mislead, or confuse the public into believing that Defendants’ products in any way

          originate with, are sanctioned by, or are affiliated with Sprayground;

          ii)          imitating, copying, or making unauthorized use of the Sprayground Designs

          and marks;

          iii)         importing, exporting, manufacturing, producing, distributing, circulating,

          selling, offering for sale, advertising, promoting or displaying any product bearing any

          simulation, reproduction, counterfeit, copy or colorable imitation of the Sprayground

          Designs and marks;

          iv)          using the Sprayground Designs and marks, or any simulation, reproduction,

          counterfeit, copy, or colorable imitation thereof, in connection with the importation,

          promotion, advertisement, display, sale, offering for sale, manufacture, production,

          circulation or distribution of any product in such fashion as to relate or connect, or tend



                                                17
Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 18 of 22



to relate or connect, such product in any way to Sprayground or to any goods sold,

manufactured, sponsored, approved by or connected with Sprayground;

v)         using any false designation of origin or false description, or performing any

act which is likely to lead members of the trade or public to believe that any product

manufactured, distributed or sold by Defendants is in any manner associated or

connected with Sprayground, or is sold, manufactured, licensed, sponsored, approved

or authorized by Sprayground;

vi)        engaging in any other activity constituting unfair competition with

Sprayground or constituting infringement of the Sprayground Designs and marks;

vii)       taking any action, including through the use of the Sprayground Designs or

marks, or any simulation, reproduction, counterfeit, copy, or colorable imitation

thereof, that dilutes the unique association between Sprayground and their marks, or

that tarnishes the reputation or image of Sprayground;

viii)      disposing of, destroying, altering, moving, removing, concealing,

tampering with, or in any manner secreting any physical evidence or documents

(including computer records) of any kind, including invoices, correspondence, books

of account, receipts, or other documentation relating or referring in any manner to the

manufacture, advertising, receipt, acquisition, importation, purchase, sale, offer for

sale, or distribution of any merchandise bearing the Sprayground Designs or marks, or

any simulation, reproduction, counterfeit, copy or colorable imitation thereof,

including but not limited to the Infringing Designs; and




                                    18
        Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 19 of 22



       ix)         instructing, assisting, aiding or abetting any other person or entity in

       engaging in or performing any of the activities referred to in subparagraphs (i) through

       (viii) above;

2. Directing that Defendants make available to Sprayground for review, inspection, and

   copying all books, records (including all hard drives on computers used for business

   purposes, including servers, as well as all computer disks and back up disks) and other

   documents and things concerning all transactions relating to the purchase or sale of any

   products bearing the Sprayground Designs or marks, or any simulation, reproduction,

   counterfeit, copy, or colorable imitation thereof, including but not limited to the Infringing

   Designs;

3. Directing that Defendants deliver to Sprayground’s counsel for destruction at Defendants’

   costs, all signs, products, packaging, promotional material, advertising material, catalogs,

   and any other item that bears, contains or incorporates the Sprayground Designs or marks,

   or any simulation, reproduction, counterfeit, copy, or colorable imitation thereof, including

   but not limited to the Infringing Designs;

4. Directing that Defendants recall from all distributors, retailers, or other recipients, any and

   all products bearing the Sprayground Designs or marks, or any simulation, reproduction,

   counterfeit, copy, or colorable imitation thereof, including but not limited to the Infringing

   Designs, and, upon recall, to deliver such goods up to Sprayground’s counsel for destruction

   at Defendants’ cost;

5. Requiring Defendants to account for, and pay over to, Sprayground all the profits realized

   by Defendants from their infringement of the Sprayground Designs or marks and their

   unfair competition with Sprayground, trebled pursuant to 15 U.S.C. § 1117(a);



                                             19
           Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 20 of 22



   6. Awarding Sprayground its actual damages, trebled pursuant to 15 U.S.C. § 1117(a) arising

       out of Defendants’ acts of willful trademark infringement and unfair competition;

   7. Awarding Sprayground interest, including pre-judgment interest, on the foregoing sums;

   8. Awarding Sprayground their costs in this civil action, including reasonable attorneys’ fees

       and expenses, pursuant to 15 U.S.C. § 1117(a);

   9. Awarding Sprayground exemplary and punitive damages to deter any future willful

       infringement as the Court finds appropriate;

   10. Directing that Defendants file with the Court and serve upon Sprayground’s counsel within

       thirty (30) days after entry of judgment written report under oath setting forth in detail the

       manner and form in which Defendants have complied with the above; and

   11. Awarding Sprayground such other and further relief as the Court may deem just and

       proper.


                                                      MANDELBAUM SALSBURG PC



                                                      By: _____________________
                                                            Ronald D. Coleman
                                                      Joel G. MacMull
                                                      1270 Avenue of the Americas – Suite 1808
                                                      New York, NY 10020
                                                      rcoleman@lawfirm.ms
                                                      jmacmull@lawfirm.ms
                                                      212-776-1834
Dated: October 26, 2018




                                                20
            Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 21 of 22
EXHIBIT A
               Case 1:18-cv-09920 Document 1 Filed 10/26/18 Page 22 of 22
           EXHIBIT B




Reg. No. 5,536,183         SPRAY MORET, LLC (NEW YORK LIMITED LIABILITY COMPANY)
                           1411 Broadway, 8th Floor
Registered Aug. 07, 2018   New York, NEW YORK 10018

                           CLASS 25: Outerwear in the nature of jackets
Int. Cl.: 25
                           FIRST USE 7-31-2017; IN COMMERCE 7-31-2017
Trademark
                           The color(s) red, white and black is/are claimed as a feature of the mark.
Principal Register
                           The mark consists of the image of a shark's mouth in black with white teeth and a red tongue.

                           OWNER OF U.S. REG. NO. 4781961

                           SER. NO. 86-876,746, FILED 01-15-2016
